Desmond- J.
In this, as in Matter of Russomanno v. Leon Decorating Co. (306 N. Y. 521), we should take the Disability Benefits Law (Workmen’s Compensation Law, art. 9) as we find it, and leave for legislative attention any seeming inequities, or unevenness of coverage.
Claimant, when he fell ill, was employed as a painter in an office building in downtown Syracuse, N. Y., owned but not occupied by Syracuse University, being leased by the university to various tenants. Disability benefits are, under the statute, *276available to ‘ ‘ Employees in employment of a covered employer ’ ’ (Workmen’s Compensation Law, § 203), so claimant, to prove eligibility, had to establish each of those requisites. But his insuperable difficulty is that his employment was, by precise language, specifically excluded from the coverage of the law. Subdivision 6 of section 201 says that “ the following shall not be deemed employment under this article: services performed for * * * any corporation * * * operated exclusively for * * * educational purposes, no part of the net earnings of which inures to the benefit of any private shareholder or individual”. Since Syracuse University is such a corporation, the quoted language has exactly the same meaning, as to this claim, as if the Legislature had said that “ services performed for Syracuse University shall not be deemed employment under article 9 ”.
It is urged upon us, however, that what the statute really means is that employees of an educational corporation are excluded only where their services ‘1 are in connection with the institution’s purely educational activities and for an exclusively educational purpose ”. The answer to that is that not only is no such idea anywhere expressed in the statute, but it is demonstrable that the Legislature had no such intent. Originally, by the Workmen’s Compensation Law itself, all employees of educational corporations were made ineligible for benefits, just as is now the case under the Disability Benefits Law. In 1929, however (see L. 1929, ch. 702), the Legislature decided to limit this exclusion (from workmen’s compensation proper) to the strictly educational employees of educational corporations. This the Legislature did by excepting, from the included employments, the employment of “ persons engaged in a clerical, teaching or nonmanual capacity in and for a religious, charitable or educational institution ” (Workmen’s Compensation Law, § 3, subd. 1, group 18). In other words, the Legislature originally withheld workmen’s compensation from all employees of educational corporations, then lifted the bar as to manual employees of such corporations. But, in new article 9, which we are construing here, the Legislature again barred, from disability benefits coverage, any and all employment by an educational corporation, without distinction between educational and noneducational employees, such as was inserted *277in the older act in 1929. The conclusion is inescapable that in the new Disability Benefits Law no such distinction was either expressed or intended.
Another equally cogent demonstration of actual legislative intent is available. In 1946 (L. 1946, ch. 463), after the decision in Matter of Trustees of Columbia Univ. v. Herzog (295 N. Y. 605), the Legislature decided to give collective bargaining rights to those employees of educational institutions, whose services (like those of the present claimant) had to do with the operations of buildings rented out or otherwise used for profit. To accomplish that, there was added to section 715 of the Labor Law the careful statement that the previous exception of employees of educational corporations was not to apply to such employees when their services were “ performed in connection with the operation of a building owned by such an association or corporation and used or occupied as a commercial or industrial enterprise operated for the production of profit * * * and which employees are not engaged in the * * * educational * * * activities of such association .or corporation. ’ ’ Thus, we have two instances where the Legislature, intending to distinguish between educational and other employees of educational corporations, said so in words that are unmistakable. But when the Disability Benefits Law was enacted in 1949, it made no such division. How can we make it?
The order of the Appellate Division should be reversed, the award of the Workmen’s Compensation Board annulled and the claim dismissed, with costs in this court and in the Appellate Division against respondent Workmen’s Compensation Board.

. Also excluded from the term “ employment ” are “ employment subject to the federal railroad unemployment insurance act; service performed on or as an officer or member of the crew of a vessel on the navigable waters of the United States or outside the United States; service as farm laborers; casual employment and the first forty-five days of extra employment of employees not regularly, in employment as otherwise defined herein; service as golf caddies; and service during all or any part of the school year or regular vacation periods as a part time worker of any person actually in regular attendance during the day time as a student in an institution of learning.”